VAUGHN, Judge.
Defendant’s only assignment of error relates to the charge of feloniously burning a building. He contends that it was error for the trial court to deny his motion for a dimissal and directed verdict of not guilty made at the close of the State’s evidence and renewed at the close of all the evidence. Defendant argues that the State failed to produce substantial evidence of all the material elements of the felonious burning charge, and therefore his motion should have been granted.
Motions to dismiss, for a directed verdict of not guilty, or as of nonsuit are used interchangeably in criminal prosecutions. State v. Clanton, 278 N.C. 502, 180 S.E. 2d 5. “Motion to nonsuit requires the trial court to consider the evidence in its light most favorable to the State, take it as true, and give the State the benefit of every reasonable inference to be drawn therefrom. [Citations omitted.] Regardless of whether the evidence is direct, circumstantial, or both, if there is evidence from which a jury could find that the offense charged has been committed and that defendant committed it, the motion to non-suit should be overruled.” State v. Goines, 273 N.C. 509, 160 S.E. 2d 469. See also, State v. Cook, 273 N.C. 377, 160 S.E. 2d 49; State v. Moore, 262 N.C. 431, 137 S.E. 2d 812.
Considering the evidence in this case in light of the foregoing, we hold that it was substantial as to all the material ele-*280merits of the crime charged, and therefore, the trial court correctly denied defendant’s motion and submitted the case to the jury.
No error.
Judges Parker and Graham concur.